

PROPRIETARY AND CONFIDENTIAL
 
AMENDMENT NO. 4
TO
DIAL ACCESS SERVICES AGREEMENT
 
THIS AMENDMENT NO. 4 to Dial Access Services Agreement (this “Amendment”) is
effective as of July 18, 2004 (the “Amendment Effective Date”) by and between
Qwest Communications Corporation (“Customer”) and Pac-West Telecomm, Inc.
(“Pac-West”). Pac-West and Customer are sometimes collectively referred to
herein as the “Parties.” All defined or capitalized terms used herein shall have
the same meanings ascribed to them in this Agreement No. 4.
 
WHEREAS, Pac-West and Customer entered into that certain Dial Access Services
Agreement effective as of January 31, 2002 (the “Agreement”);
 
WHEREAS, the Parties have modified the Agreement by entering into Amendment
No. 1, Amendment No. 2, and Amendment No. 3 to Dial Access Services Agreement;
 
WHEREAS, the Parties desire to further modify the Agreement as more particularly
described below:
 
NOW THEREFORE, in consideration of the mutual promises and covenants herein and
in the Agreement, the Parties agree as follows:
 
1.  The Parties agree that all Extreme Black Diamond 6800 Ethernet Switches
shall be removed by Pac-West and replaced with Cisco 4506 Ethernet Switches
owned and provided by Customer.
 
2.  Customer shall be responsible for all maintenance on the Cisco 4506 Ethernet
Switches that are replacing the Extreme Black Diamond 6800 Ethernet Switches
owned and provided by Customer.
 
3.  Pac-West shall charge Customer a Time and Materials charge to remove the
Extreme Black Diamond 6800 Ethernet Switches and install the Cisco 4506 Ethernet
Switches. The Time and Materials charge and a complete description of all
de-installation and installation services, including dates for the
removal/installation, will be outlined in a Service Order Acknowledgement
(“SOA”) signed and agreed upon between the parties. Pac-West will be responsible
for any damage to the Cisco 4506 Ethernet Switches during the installation
process.
 
4.  All references to the Extreme Black Diamond 6800 Ethernet Switches in
Exhibit 2-DAN Sparing Policy shall be deleted in their entirety.
 
5.  If Customer and Pac-West mutually agree to replace a Cisco 4506 Ethernet
switch for any reason, then Customer is responsible for shipping the new Cisco
4506 Ethernet switch to Pac-West.
 

--------------------------------------------------------------------------------


6.  All other terms and conditions in the Agreement shall remain in full force
and effect and be binding upon the Parties. This Amendment and the agreement set
forth the entire understanding between the parties as to the subject matter
herein, and in the event there are any inconsistencies between the two
documents, the terms of this Amendment shall control.
 
IN WITNESS WHEREOF, an authorized representative of each Party has executed this
Amendment as of the dates set forth below.
 
QWEST COMMUNICATIONS CORPORATION
 
By:/s/ Jeff Baldvinsson               
 
Name: Jeff Baldvinsson                              
 
Title:Senior Director, Carrier Management    
 
Date: June 8, 2004                 
 
PAC-WEST TELECOMM, INC.
 
By: /s/ Eric E. Jacobs                  
 
Name:Eric E. Jacobs                 
 
Title: Vice President and GM - SP Markets    
 
Date: July 9, 2004                   

 
 
 
 
 
 
 
 
 

 
2